                                                         1   TODD A. ROBERTS (SBN 129722)
                                                             ALEXANDRIA C. CARRAHER (SBN 299258)
                                                         2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                             1001 Marshall Street, Suite 500
                                                         3   Redwood City, CA 94063-2052
                                                             Telephone: (650) 364-8200
                                                         4   Facsimile: (650) 780-1701
                                                             Email:        todd.roberts@rmkb.com
                                                         5                 alexandria.carraher@rmkb.com

                                                         6   Attorneys for Defendant
                                                             STATE FARM GENERAL INSURANCE COMPANY
                                                         7

                                                         8                                    UNITED STATES DISTRICT COURT
                                                         9                                EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                        10                                       SACRAMENTO DIVISION
                                                        11
                           A Professional Corporation




                                                        12   ROGER AND KIMBERLEE ABBOTT,                      No. 2:19-cv-00100-KJM-DB
                                 Redwood City




                                                        13                      Plaintiffs,                   STIPULATION AND ORDER TO EXTEND
                                                                                                              TIME TO FILE JOINT PROPOSED
                                                        14   v.                                               DISCOVERY PROTECTIVE ORDER
                                                        15   STATE FARM GENERAL INSURANCE
                                                             COMPANY, and Does 1 to 10,
                                                        16
                                                                                Defendants.
                                                        17

                                                        18            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                        19            WHEREAS, per the Court’s April 26, 2019 Status (Pretrial Scheduling) Order, the parties
                                                        20   were to meet and confer and file a joint proposed discovery protective order within fourteen (14)
                                                        21   days of the scheduling conference which was held on April 11, 2019.
                                                        22            WHEREAS, per the Court’s April 26, 2019 Status (Pretrial Scheduling) Order, the parties
                                                        23   shall complete all discovery by September 29, 2019.
                                                        24            WHEREAS April 25, 2019 was the original deadline for parties to file a joint proposed
                                                        25   discovery protective order, the parties seek the Court’s approval of Plaintiffs ROGER ABBOTT’s
                                                        26   and KIMBERLEE ABBOTT’s and Defendant STATE FARM GENERAL INSURANCE
                                                        27   COMPANY’s stipulation to extend the time to file a joint proposed discovery protective order
                                                        28
                                                                                                                       STIP EXTEND TIME RE: JOINT PROPOSED
                                                             4846-0327-7718.2                                                 DISCOVERY PROTECTIVE ORDER
                                                                                                                              CASE NO. 2:19-CV-00100-KJM-DB
                                                         1   because the parties need additional time to meet and confer and agree as joint proposed discovery

                                                         2   protective order, because of pre-planned travel and trial schedules that has necessitated the parties

                                                         3   needing additional time to finalize the joint proposed discovery protective order.

                                                         4            WHEREAS, the parties do not anticipate this stipulation does not modify or otherwise

                                                         5   prohibit the parties from complying with the deadlines set forth by the Court in its April 26, 2019

                                                         6   Status (Pretrial Scheduling) Order.

                                                         7            IT IS HEREBY STIPULATED by and between Plaintiffs ROGER ABBOTT and

                                                         8   KIMBERLEE ABBOTT and Defendant STATE FARM GENERAL INSURANCE COMPANY,

                                                         9   by and through their respective attorneys of record, that Plaintiffs and Defendant shall have up to
Ropers Majeski Kohn & Bentley




                                                        10   and including May 21, 2019 to file and serve their joint proposed discovery protective order.

                                                        11            All signatories to this Stipulation, and on whose behalf the filing is submitted, concur in
                           A Professional Corporation




                                                        12   the Stipulation’s content and have authorized its filing.
                                 Redwood City




                                                        13            IT IS SO STIPULATED.

                                                        14
                                                             Dated: May 17, 2019                                 ROPERS, MAJESKI, KOHN & BENTLEY
                                                        15

                                                        16
                                                                                                                  By: /s/ Alexandria C. Carraher
                                                        17                                                            TODD A. ROBERTS
                                                                                                                      ALEXANDRIA C. CARRAHER
                                                        18                                                            Attorneys for Defendant
                                                                                                                      STATE FARM GENERAL
                                                        19                                                            INSURANCE COMPANY
                                                        20
                                                             Dated: May 17, 2019
                                                        21

                                                        22
                                                                                                                  By: /s/ Tonna Farrar
                                                        23                                                            TONNA FARRAR
                                                                                                                      EVANGELINE F. GROSSMAN
                                                        24                                                            Attorneys for Plaintiffs
                                                                                                                      ROGER ABBOTT and KIMBERLEE
                                                        25                                                            ABBOTT
                                                        26

                                                        27

                                                        28
                                                                                                                          STIP EXTEND TIME RE: JOINT PROPOSED
                                                             4846-0327-7718.2                                 -2-                DISCOVERY PROTECTIVE ORDER
                                                                                                                                 CASE NO. 2:19-CV-00100-KJM-DB
                                                         1                                               ORDER

                                                         2            Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                                                         3   DATED: May 21, 2019                                /s/ DEBORAH BARNES
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                         4

                                                         5

                                                         6

                                                         7

                                                         8

                                                         9
Ropers Majeski Kohn & Bentley




                                                        10

                                                        11
                           A Professional Corporation




                                                        12
                                 Redwood City




                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                                          ORDER GRANTING STIPULATION TO
                                                             4837-5708-4310.1                                                                 EXTEND TIME
                                                                                                                             CASE NO. 2:19-CV-00100-KJM-DB
